In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                         No. 07-22-00049-CR


                        RICKY SHELTON FONTENOT, JR., APPELLANT

                                                      V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 106th District Court
                                         Garza County, Texas
                      Trial Court No. 16-2839, Honorable Reed Filley, Presiding

                                            July 29, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Ricky Shelton Fontenot, Jr.,1 was charged with aggravated assault with

a deadly weapon, a second-degree felony.2 Appellant pleaded guilty to the charge on

September 13, 2016. The trial court deferred adjudication and placed appellant on

community supervision for a term of ten years.


        1 We note that the judgment identifies appellant as “Ricky Jr Fontenot.” However, the record
indicates that appellant’s name is Ricky Shelton Fontenot, Jr.
        2   See TEX. PENAL CODE ANN. § 22.02(a)(2).
      On November 18, 2021, the State filed its second amended application to

adjudicate appellant’s guilt, alleging that appellant had committed multiple violations of

the conditions of his community supervision. At the hearing on the motion, appellant

pleaded “true” to some, but not all, of the State’s allegations. The trial court found

appellant had violated conditions of his community supervision and adjudicated his guilt.

The trial court then sentenced appellant to fifteen years’ confinement in the Texas

Department of Criminal Justice. Appellant brought this appeal.


      Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders3 brief. We grant counsel’s motion and affirm the judgment of the trial court.

Counsel has certified that he has conducted a conscientious examination of the record

and, in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and appellate

record; and informed him of his right to file a pro se response. See Kelly v. State, 436

S.W.3d 313, 319–20 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant has not filed a response. The State has not filed a brief.



      3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                    2
        By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.4 The judgment of the trial court

is affirmed.


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3